Citation Nr: 0103694	
Decision Date: 02/07/01    Archive Date: 02/15/01	

DOCKET NO.  99-23 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for urethritis with 
stricture and prostate disability.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant had active service from September 1961 to July 
1965.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The appellant has represented himself 
throughout the course of this appeal.


REMAND

In an August 1996 rating decision, the RO denied service 
connection for, inter alia, urethritis with stricture.  The 
appellant was notified of that decision by an official letter 
dated September 23, 1996.  However, the September 23, 1996 
notice letter did not inform the appellant of his appellate 
rights.  In May 1997, the appellant submitted a written 
statement in which he requested clarification of the status 
of his claim.  He subsequently submitted a Notice of 
Disagreement (NOD) with the September 1996 RO decision in 
October 1997.  In December 1997, the RO sent a letter to the 
appellant and asked him to identify which of the issues 
denied in the August 1996 RO decision he was appealing.

In July 1998, the appellant submitted a written statement in 
which he indicated a desire to claim service connection for 
urethritis with stricture and prostate disorder.  The RO 
responded with a letter, dated in August 1998, and informed 
the appellant that his October 1997 written statement would 
not be accepted as an NOD by the RO because it was not 
considered adequate to initiate an appeal.  This letter also 
informed the appellant of his appellate rights.

The RO subsequently issued a rating decision, in December 
1998, in which it found that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for urethritis with stricture and prostate 
disorder.  In July 1999, the appellant submitted his NOD as 
to the denial of service connection for urethritis with 
stricture and prostate disorder.

Initially, the Board observes that service connection for a 
prostate disorder was first denied by the RO in its December 
1998 rating decision.  In addition, since the September 1996 
notification letter to the appellant concerning the August 
1996 RO rating decision did not inform him of his appellate 
rights as to the August 1996 denial of various service 
connection issues, including urethritis with stricture, the 
August 1996 rating decision did not become final.  Even if 
the August 1998 notification letter regarding the RO's 
refusal to accept his NOD could be construed as notifying him 
of his right to appeal the August 1996 RO rating decision, 
the July 1999 NOD was received within one year of that August 
1998 letter.  Furthermore, the appellant's July 1999 NOD 
specifically stated that he was appealing the RO's denial of 
service connection for urethritis with stricture and prostate 
disorder.

Therefore, it is apparent that the appellant has appealed the 
initial denials of service connection for urethritis with 
stricture and prostate disorder and the August 1996 RO 
decision was not final prior to receipt of the appellant's 
July 1999 NOD.  Therefore, the current adjudication that new 
and material evidence had not been received to reopen the 
claim was incorrect since there is no prior final denial with 
respect to the issue of service connection for urethritis 
with stricture and prostate disorder.  Thus, the issue on 
appeal is delineated on the title page.

The August 1996 RO decision denied the claim of entitlement 
to service connection for urethritis with stricture as being 
not well grounded.  There has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. App. 
Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
Subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

In order to ensure compliance with due process requirements, 
this case is REMANDED for the following development:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

If an examination is scheduled, the appellant is hereby 
notified that it is the veteran's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


